Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard T. Lyon (Reg. No. 37,385) on 05/24/2021.

The application has been amended as follows: 

Claim 1.    (Currently Amended) A capacitive matrix suction sensor for measuring the matrix suction of a porous medium surrounding the sensor, comprising:

wherein the sensing body further comprises first and second electrodes formed on a substrate which is covered with a low dielectric constant material to provide a physical barrier to prevent a direct conduction path from the first electrode to the second electrode and to provide a waterproof protective barrier;
a base from which the sensing body extends, wherein the base serves as a protective housing for an electronics module and wiring associated with the sensor, and wherein the electronics module energizes the sensing body and reads a voltage produced by a capacitance of the HN-CP material of the jacket when the sensing body is energized, and wherein the electronics module comprising a transmission device which transmits a signal indicative of said voltage, either via a wired connection or wireless connection, said transmitted signal capable of being employed to compute a current value of the matrix suction exhibited by the porous medium surrounding the sensor,
wherein the HN-CP material employed in the jacket exhibits a continuous, interconnected system of pores which is permeable to liquids, gasses and combinations thereof, and wherein the pores have a known distribution throughout, and a known size distribution.
Claim 3.    (Cancelled)
Claim 4.    (Cancelled)
Claim 5.    (Cancelled)
Claim 6.    (Currently Amended)    The capacitive matrix suction sensor of Claim 1, wherein the interconnected system of pores of the HN-CP material employed in the jacket exhibit an air entry value of 14 bar.
Claim 15.    (Currently Amended)    A capacitive matrix suction sensor for measuring the matrix suction of a porous medium surrounding the sensor, comprising:
a capacitive moisture probe comprising a sensing body and a base; a jacket that encases the sensing body, said jacket being comprises of a hydrophilic, non-conductive, porous (HN-CP) material having a voltage-to-liquid content profile which defines the relationship between a voltage caused by a capacitance of the HN-CP material of the jacket when the sensing body is energized and the amount of liquid held within the HN-CP material, and a known liquid-release curve which defines the relationship between the liquid content of the HN-CP material and the matrix suction of the material; and
an electronics module disposed within the base which energizes the sensing body, reads the voltage produced by the capacitance of the HN-CP material of the jacket when the sensing body is energized, computes the matrix suction 
Claim 19.    (Currently Amended)    A system for measuring the matrix suction of a porous medium, comprising:
a capacitive matrix suction sensor which is inserted into the porous medium and which comprises,
a capacitive moisture probe comprising a sensing body, and a jacket that encases the sensing body, said jacket being comprises of a hydrophilic, non-conductive, porous (HN-CP) material; and
a matrix suction computing device, and a matrix suction computer program having a plurality of sub-programs executable by said matrix suction computing device, wherein the sub-programs configure said matrix suction computing device to, initate a current to energize the sensing body of the capacitive matrix suction sensor, read a voltage caused by a capacitance of the HN-CP material of the jacket when the sensing body is energized,
compute the matrix suction exhibited by the HN-CP material of the jacket based on the read voltage, a voltage-to-liquid content profile which defines the relationship between a voltage caused by the capacitance of the HN-CP material of the jacket when the sensing body is energized and the amount of liquid held within the HN-CP material and a known 
establish an indicator of the current value of the matrix suction exhibited by the porous medium in which the capacitive matrix suction sensor is inserted based on the matrix suction computed for the HN-CP material of the jacket.
Claim 20.    (Currently Amended) The system of Claim 19, wherein the sub-program for computing the matrix suction involves a two-step procedure comprising:
computing the liquid content of the HN-CP material of the jacket based on the read voltage and the voltage-to-liquid content profile; and
computing the matrix suction exhibited by the HN-CP material of the jacket based on the computed liquid content and the known liquid-release curve which defines the relationship between the liquid content of the HN-CP material and the matrix suction of the material.

Reason for Allowance
3.	Claims 1-2 and 6-20 are allowed.

a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 15 and 19:
As to claims 1-2 and 6-14 the present invention is direct to a capacitive matrix suction sensor for measuring the matrix suction of a porous medium surrounding the sensor, comprising: Independent claim 1 identifies the uniquely distinct features of “a base from which the sensing body extends, wherein the base serves as a protective housing for an electronics module and wiring associated with the sensor, and wherein the electronics module energizes the sensing body and reads the voltage produced by the capacitance of the HN-CP material of the jacket when the sensing body is energized, and wherein the electronics module comprising a transmission device which transmits a signal indicative of said voltage, either via a wired connection or wireless connection, said transmitted signal capable of being employed to compute a current value of the matrix suction exhibited by the porous medium surrounding the sensor, wherein the HN-CP material employed in the jacket exhibits a continuous, interconnected system of pores which is permeable to liquids, gasses and combinations thereof, and wherein the pores have a known distribution throughout, and a known size distribution”.
As to claims 15-18 the present invention is direct to a capacitive matrix suction sensor for measuring the matrix suction of a porous medium surrounding the sensor, comprising: Independent claim 15 identifies the uniquely distinct “an electronics module disposed within the base which energizes the sensing body, reads the voltage produced by the capacitance of the HN-CP material of the jacket when the sensing body is energized, computes the matrix suction exhibited by the HN-CP material of the jacket based on the read voltage, the voltage-to-liquid content profile and the known liquid-release curve, and establishes an indicator of the current value of the matrix suction exhibited by the porous medium surrounding the sensor based on the matrix suction computed for the HN-CP material of the jacket”.
As to claims 19-20 the present invention is direct to a system for measuring the matrix suction of a porous medium, comprising: Independent claim 19 identifies the uniquely distinct features of “compute the matrix suction exhibited by the HN-CP material of the jacket based on the read voltage, a voltage-to-liquid content profile which defines the relationship between a voltage caused by the capacitance of the HN-CP material of the jacket when the sensing body is energized and the amount of liquid held within the HN-CP material and a known liquid-release curve which defines the relationship between the liquid content of the HN-CP material and the matrix suction of the material, and establish an indicator of the current value of the matrix suction exhibited by the porous medium in which the capacitive matrix suction sensor is inserted based on the matrix suction computed for the HN-CP material of the jacket”.
The closest prior art, HAKIMUDDIN et al. (Pub No. US 2018/0335494 A1), KIM et al. (Pub No. US 2016/0118970 A1), Andrade et al. (Patent No. US 7,256,589 B2) teaches Method and system of Capacitive Sensor, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.


Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                                   
/ALVARO E FORTICH/Primary Examiner, Art Unit 2867